Citation Nr: 0100159	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-21 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
a back disorder, and, if so, whether all the evidence both 
old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.  

The veteran's original claim seeking entitlement to service 
connection for a back condition was denied by an October 1988 
rating decision of the Department of Veterans Affairs (VA), 
Houston, Texas, Regional Office (RO).  The veteran was 
notified of this determination and of his procedural and 
appellate rights by VA letter dated November 1988.  However, 
he did not initiate an appeal of the RO's denial within one 
year of the notification.  Therefore, the October 1988 rating 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302 (2000).  The veteran sought to reopen his claim in 
August 1993.  See VA Form 21-4138, Statement in Support of 
Claim.  The RO, by means of a rating decision dated in 
November 1993, determined that new and material evidence had 
not been presented to reopen the veteran's claim for service 
connection.  A letter of notice was mailed to the veteran in 
November 1993, but was returned due to an incorrect address.  
Review of the record shows that the veteran was finally 
informed of this November 1993 decision in July 1995.  Again, 
as was previously the case, he did not initiate an appeal of 
the RO's denial within one year of the 1995 notification.  
Therefore, the November 1993 rating decision is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (2000).  

Concerning the issue now on appeal before the Board involving 
new and material evidence, this issue arises before the Board 
on appeal from a February 1999 rating decision of the RO, 
which held that new and material evidence had not been 
submitted to reopen the veteran's claim seeking entitlement 
to service connection for a back condition.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the issue on appeal.  While the Board regrets the delay 
associated with this remand, this action is necessary to 
ensure that the veteran's claim is fairly adjudicated.

It is noted that generally, any pertinent evidence that is 
accepted by the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case 
(SSOC), unless the veteran or his representative waives this 
procedural right.  See 38 C.F.R. § 20.1304(c) (2000).  This 
procedural requirement has not been met in this case.  

Additional evidence is shown to have been associated with the 
veteran's claims folder that has not been considered by the 
RO.  Specifically, this evidence is shown to have been 
received by the RO on August 16, 1999, subsequent to the RO's 
issuance of the March 1999 statement of the case (SOC).  

Review of this evidence shows that it consists of VA 
outpatient treatment medical records dated in June and July 
1999.  It is not clear from a review of these records as to 
which VA medical facility the veteran was seen for this 
treatment.  Review of the July 1999 treatment record shows 
that the veteran claimed to have injured his back as a result 
of falling off of a half truck during service.  The Board 
also notes that while these medical records, which, 
parenthetically, are quite difficult to read, are shown to 
contain a reference to degenerative joint disease of the 
spine as well as posttrauamtic arthritis, it is not clear 
whether this is information taken as history provided by the 
veteran or in fact represents a medical diagnosis made by the 
examining medical professional. 

In essence, neither the veteran nor his representative has 
indicated that the veteran's right to have this evidence 
initially considered by the RO has been waived.  Therefore, 
this case must be remanded in accordance with 38 C.F.R. 
§§ 19.31 and 20.1304(c) (2000).  See also 38 C.F.R. § 19.9 
(2000).

Further, under applicable statutory law, "[n]ew and material 
evidence" is defined as that "not previously submitted to the 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2000).  

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1353  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.

Accordingly, and in order to ensure the veteran's right of 
due process, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identity the VA medical facility from 
which he received treatment for his back 
disability in June and July 1999, namely, 
the above-discussed medical records 
received by the RO on August 16, 1999.  
Thereafter, the RO should seek to obtain 
complete copies of the medical records 
from that VA medical facility pertaining 
to treatment afforded the veteran for his 
back disability.  All such records 
obtained should be associated with the 
claims folder.  

2.  Thereafter, the RO should review the 
veteran's claim to determine whether new 
and material evidence has been submitted 
to reopen his claim of entitlement to 
service connection for a back disability.  
It is important that this analysis be 
conducted pursuant to 38 C.F.R. 
§ 3.156(a) (2000), and in light of the 
United States Court of Appeals for the 
Federal Circuit's decision in Hodge v. 
West, 155 F.3d 1356 (1998).  If, and only 
if, it is determined that the claim 
should be reopened pursuant to 38 
U.S.C.A. § 5108 (West 1991), the RO 
should then undertake a de novo review of 
the entire record to determine if all of 
the evidence, both old and new, warrants 
a grant of entitlement to service 
connection.

3.  If the decision remains adverse to 
the veteran, he and his representative 
should be issued a SSOC, which includes a 
showing that the above-discussed newly 
submitted evidence, received by the RO in 
August 1999, has been considered.  The RO 
should also ensure that any SSOC 
furnished to the veteran contains all 
relevant statutory and regulatory 
provisions that were not set forth in the 
SOC.  The veteran and his representative 
should be provided with a reasonable 
period of time within which to respond.

The case should thereafter be returned to the Board for 
further appellate review, as appropriate.  The purpose of 
this REMAND is to ensure satisfaction of due process 
concerns.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran unless he is so 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


